DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --INDUCTOR--.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “having a length of one turn,” as recited in line 7, inserts a phrase –wherein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “an average sectional area of the other of the first coil piece and the second coil piece” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to what the average sectional area is indicated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itonaga (JP-2004087854 A).
	Itonaga teach an inductor comprising: an annular magnetic core (3) as shown in Fig. 5 (a), wherein the magnetic core has an internal surface, an external surface, a first end surface connecting the internal surface and the external surface as shown in Fig. 5 (a), and a second end surface connecting the internal surface and the external surface and facing the first end surface as shown in Fig. 5 (a); and a coil (10) wound around the magnetic core as shown in Figs. 5(a) and (c), wherein the coil includes a first coil piece having a length of one turn and a second coil piece having a length of one turn, wherein the first coil piece and the second coil piece surround the internal surface, the first end surface, the external surface, and the second end surface of the magnetic core as shown in Figs. 5(a) and (c), and wherein one of the first coil piece and the second coil piece has, at a tip thereof, a joint portion (10g) to be joined to the other of the first coil piece and the second coil piece, and the other of the first coil piece and the second coil piece has, at a tip thereof, a joint surface (10h) to be in contact with the joint portion as shown in Figs. 5(a) and (c) (see also paragraphs [0016] – [0019]).
	Re. claim 2: The first coil piece and the second coil piece are joined by a weld section between a side surface of the joint portion and the joint surface (paragraph [0021]).
	Re. claim 3: As best understood in view of the rejections under 112 second paragraphs, an area of the joint surface of the other of the first coil piece and the second coil piece is larger than an average sectional area of the other of the first coil piece and the second coil piece as shown in Figs. 5(a) and (c).
	Re. claim 6: The joint portion and the joint surface are located inside of the internal surface of the magnetic core as shown in Fig. 5 (a).

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729